Title: To Benjamin Franklin from Vergennes, 24 February 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 24e fevr. 1782
Vous trouverez ci-joint, M, un office qui m’a été remis de la part de la Cour de Coppenhague; cette piéce est relative à des excès qui doivent avoir été commis près des côtes de Norwège par trois Vx. [Vaisseaux] Americains; je ne doute pas que vous ne vous empressiez à le faire parvenir au Congrès, afin qu’il puisse prononcer d’après les principes du droit des gens sur les reclamations de S M. Danoise.
M. franklin
